DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bang (US 2021/0149524 A1).
Regarding claim 1, Bang discloses a touch display panel (DP, figs. 7-12), comprising: 
a substrate (SUB) comprising a display region (DA) and a non-display region (NDA), wherein the non-display region comprises a step region (e.g., lower NDA region comprises DAM1, DAM2 and BK, fig. 7) (paras. 0088 and 0115);
light-emitting elements (EL1, OL and EL2, fig. 12) disposed in the display region (DA) (paras. 0176-0177); 
an encapsulation layer (TFE) covering the light-emitting elements and at least part of the non-display region and comprising at least one inorganic layer and at least one organic layer, and wherein the at least one inorganic layer and the at least one organic layer are stacked (ENC1-ENC3) (para. 0182); 
a touch layer (TE, TW, TS-IL) disposed on a side of the at least one inorganic layer facing away from the light-emitting elements, wherein the touch layer comprises a plurality of touch electrodes (para. 0185); and 
a plurality of touch wires (the first metal wires SL1-11 to SL1-41 and SL2-11 to SL2-51) connected to the plurality of touch electrodes (touch electrodes TE1-1 to TE1-4) and extending to the non-display region along a first direction (DR1) (paras. 0124 and 0128), 
wherein the step region comprises a first region (e.g., region comprises DAM, fig. 8) and a second region (e.g., region comprises touch pad TS-PD, fig. 8), wherein the first region is disposed adjacent the display region, wherein the second region is disposed on a side of the first region facing away from the display region, wherein the first region comprises at least one wall (DAM1 and DAM2), wherein the second region comprises a plurality of touch terminals (TS-PD), and wherein at least part of the plurality of touch terminals are electrically connected to at least part of the plurality of touch wires (SL1-11 to SL1-41 and SL2-11 to SL2-51) in a one-to-one manner (para. 0122); 
wherein the second region comprises at least one blocking column (BK) extending along a second direction (DR2), wherein the first direction and the second direction intersect, and wherein in a direction perpendicular to a plane in which the substrate is located, the at least one blocking column overlaps the plurality of touch wires extending to the non-display region (para. 0122); and 
wherein at least part of the at least one blocking column (BK) is disposed between the plurality of touch terminals (TS-PD) and the at least one wall (DAM1 and DAM2), and wherein the at least one blocking column is configured to prevent the at least one inorganic layer disposed between the touch layer and the substrate and in the encapsulation layer from extending to the plurality of touch terminals (para. 0142).
Regarding claim 9, Bang discloses the encapsulation layer (TFE, fig. 12) comprises a first inorganic layer (ENC1), a first organic layer (ENC2), and a second inorganic layer (ENC3), and wherein the first inorganic layer, the first organic layer, and the second inorganic layer are stacked (para. 0182);
wherein the touch layer (TE, TW, TS-IL) is disposed on a side of the second inorganic layer facing away from the first organic layer (para. 0185); and 
wherein the first organic layer (ENC2) extends to a side of the at least one wall facing the display region, and wherein at least one of the first inorganic layer or the second inorganic layer extends at most to a side of the at least one blocking column facing the at least one wall (para. 0182, fig. 12).
Regarding claim 10, Bang discloses the first inorganic layer (ENC1) and the second inorganic layer (ENC2) have a same cutoff position in the non-display region (para. 0182, fig. 12).
Regarding claim 20, Bang discloses a touch display device, comprising the touch display panel (para. 0074).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Lee et al. (“Lee”) (US 2021/0165517 A1).
Regarding claim 2, Bang does not specifically disclose “the at least one blocking column comprises a plurality of sub-blocking columns… in the second direction”.
In a similar field of endeavor of touch display device, Lee discloses the at least one blocking column comprises a plurality of sub-blocking columns (182 and 184, fig. 7B), and wherein in the direction perpendicular to the plane in which the substrate is located, one sub-blocking column (182 and 184) of the plurality of sub-blocking columns overlaps one touch wire (160) of the plurality of touch wires; and
wherein a width of the one sub-blocking column (182 and 184) in the second direction is greater than or equal to a width of one touch terminal (176) of the plurality of touch terminals in the second direction (paras. 0062-0065).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the sub-blocking columns as taught by Lee in the system of Bang in order to avoid overlapping the routing lines from each other, thus preventing the occurrence of a short circuit between the routing lines.
Regarding claim 3, the combination of Bang and Lee discloses one opening of at least one opening (i.e., low dam) is disposed between two adjacent sub-blocking columns of the plurality of sub-blocking columns, and wherein the one opening is disposed between two adjacent touch wires of the plurality of touch wires (fig. 7B, paras. 0062-0065 of Lee).
Regarding claim 4, the combination of Bang and Lee discloses the at least one blocking column comprises a blocking portion (i.e., low dam) disposed between two adjacent ones of the plurality of touch wires, and wherein the blocking portion connects two adjacent ones of the plurality of sub-blocking columns; and 
wherein the blocking portion (i.e., low dam) comprises a first edge and a second edge opposite to each other and along the first direction, wherein at least one of the first edge or the second edge comprises an auxiliary edge structure, and wherein an edge extension direction of the auxiliary edge structure differs from the second direction (fig. 7B, paras. 0062-0065 of Lee).
Regarding claim 5, the combination of Bang and Lee discloses the auxiliary edge structure comprises at least one protrusion structure or recess structure (fig. 7B, paras. 0062-0065 of Lee).
Regarding claim 6, the combination of Bang and Lee discloses the one sub-blocking column at least partially surrounds a partial region of the one touch terminal facing the at least one wall (fig. 7B, paras. 0062-0065 of Lee).
Regarding claim 7, the combination of Bang and Lee discloses the one sub-blocking column completely surrounds the one touch terminal (fig. 7B, paras. 0062-0065 of Lee).
Claims 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Bang (US 2021/0175292 A1) (“Bang ‘292”).
Regarding claim 11, Bang does not specifically disclose a cutoff position of the first inorganic layer in the non-display region is disposed on a side of a cutoff position of the second inorganic layer in the non-display region facing the display region.
In a similar field of endeavor of touch display device, Bang ‘292 discloses a cutoff position of the first inorganic layer (410, fig. 5) in the non-display region is disposed on a side of a cutoff position of the second inorganic layer (430) in the non-display region facing the display region (para. 0154).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the cutoff position as taught by Bang ‘292 in the system of Bang in order to reduce a dead space in the non-display area (paras. 0181-0182).
Regarding claim 17, the combination of Bang and Bang ‘292 discloses in the direction perpendicular to the plane in which the touch display panel is located, a height of the at least one blocking column (712, 130, fig. 6 of Bang ‘292) is greater than a height of the at least one wall (110).
Regarding claim 18, the combination of Bang and Bang ‘292 discloses each touch wire of the plurality of touch wires (720, fig. 6 of Bang ‘292) extends to the second region along a surface of the at least one wall and a surface of the at least one blocking column (712, 130) and is electrically connected to each touch terminal of the plurality of touch terminals (21-23, fig. 1) through a via (CNT1, fig. 9) in part of layers in the second region (para. 0135 of Bang ‘292). 
Regarding claim 19, the combination of Bang and Bang ‘292 discloses wherein the plurality of touch terminals are disposed in a same layer as the third metal layer (730, para. 0063 of Bang ‘292).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Gwon et al. (“Gwon”) (US 2020/0409485 A1).
Regarding claim 12, Bang discloses a pixel-defining layer (PDL) disposed on a side of the substrate (SUB), wherein the pixel-defining layer comprises pixel openings, wherein the pixel openings are light-emitting regions of the light-emitting elements (EL1, OL and EL2), and wherein each light-emitting element of the light-emitting elements comprises an anode (EL1) disposed in an anode layer (paras. 0176-0178);
a planarization layer (VIA2) disposed on a side of the pixel-defining layer facing the substrate; 
an organic insulating layer (VIA1) disposed on a side of the planarization layer facing the substrate (paras. 0165-0168).
Bang does not specifically disclose “a post-support disposed on a side … the pixel-defining layer, and the post-support”.
In a similar field of endeavor of touch display device, Gwon discloses a post-support (140, fig. 2A) disposed on a side of the pixel-defining layer (130) facing away from the substrate (100) (para. 0042);
a third metal layer (FMM) disposed on a side of the anode layer facing the substrate, wherein the third metal layer is disposed between the organic insulating layer and the planarization layer (para. 0042), 
wherein the at least one blocking column (830) comprises at least two sub-layers being stacked, and wherein the at least two sub-layers are disposed in a same layer as at least two of the organic insulating layer, the planarization layer, the pixel-defining layer, and the post-support (para. 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the post support as taught by Gwon in the system of Bang in order to prevent the damage of the bank insulating layer due to the fine metal mask (para. 0042).
Regarding claim 13, the combination of Bang and Gwon disclose each wall of the at least one wall comprises a first wall (810/820), and wherein the first wall comprises at least two first layers being stacked, wherein the at least two first layers are in a same layer as the pixel-defining layer and the post-support respectively (para. 0061 of Gwon).
Regarding claim 14, the combination of Bang and Gwon discloses the each wall further comprises a second wall (810/820), and wherein the second wall comprises at least two second layers being stacked, wherein the at least two second layers are in a same layer as the organic insulating layer and the planarization layer respectively (para. 0061 of Gwon).
Regarding claim 15, Bang discloses in the direction perpendicular to the plane in which the touch display panel is located, a height of the second wall (DAM2) is greater than a height of the first wall (DAM1, fig. 12).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of Gwon et al. and further in view of Bang et al. (US 2021/0175292 A1) (“Bang ‘292”).
Regarding claim 16, Bang does not specifically disclose “the at least one blocking column comprises four sub-layers being stacked… encapsulation layer from the substrate”.
In a similar field of endeavor of touch display device, Bang ‘292 discloses the at least one blocking column (712, 130, fig. 6) comprises four sub-layers being stacked, and wherein the four sub-layers are disposed in a same layer as the organic insulating layer, the planarization layer, the pixel-defining layer, and the post-support respectively, 
wherein areas of projections of the four sub-layers (712, 130) on the substrate decrease progressively along a direction toward the encapsulation layer from the substrate (paras. 0160-0161).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the blocking column as taught by Bang ‘292 in the system of Bang in order to prevent damage to the light-emitting element by moisture, oxygen or the like permeated from the outside.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dependent claim 8 identifies the distinct limitations “the touch layer is disposed between the first inorganic layer and the first organic layer; and wherein the first organic layer extends to a side of the at least one wall facing the display region, and wherein the first inorganic layer extends at most to a side of the at least one blocking column facing the at least one wall”. The prior arts in record, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. (US 2021/0333919 A1) disclose a non-display area 12 includes a first area 121 and a second area 122, the touch wire 51 extends along side walls of the through hole, the first area 121 is also provided with a first retaining wall 1211 and a second retaining wall 1212, fig. 10, para. 0038.
Cheng et al. (US 2021/0273198 A1) disclose a first block portion 200 is located in the peripheral region 102, and the first block portion 200 includes a first block layer 210 and a second block layer 220 that are stacked and the third block layer 230 covers a surface of the second block layer 220 away from the first block layer 210 and a side face of the second block layer 220, fig. 2B, para. 0054.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693